Title: To George Washington from St. George Tucker, 23 October 1781
From: Tucker, St. George
To: Washington, George


                  
                     Sir
                     Camp near York Octr 23d 1781
                  
                  I have the Honour of addressing your Excellency on a subject which appears to me as important to the United States of America, as it is interesting to myself, as an Individual attach’d to the spot which gave me Birth, and anxious for the Happiness of those Friends who still reside there.
                  It is well known that at the commencement of the present war, the Congress were so well persuaded of the Attachment of the Inhabitants of Bermuda to America and the Cause she had engaged in, that their Vessels were exempted from Capture, and permitted to trade freely in every port in America.
                  The same Exemption and privileges had continued to this Hour, but for the practises of certain Refugees from America, to whom a small part of the Island under the immediate Eye and controul of the British Government afforded an Assylum, in spite of the prejudices and Animosity of the native Inhabitants; by these they have been held in such Detestation as to give rise to a general Association not to deal with them on any Account whatsoever.  Yet the practises of these Men induced America to regard those as her Enemies whose hearts, still unchanged, glow with the warmest Sentiments of Friendship to her; which under every unfavourable circumstance they have dared to avow, and uniformly confirmed by their conduct.  To America they have ever turn’d their Eyes, and cherished the hope that she would one Day extricate them from that Tyranny which she disdained to submit to, and which has been augmented in Bermuda, in proportion as a less extensive scope is afforded for the Exertion of it in other places.
                  An opportunity favourable to that Hope, and not less so to the Interests of the united states seems to offer at the present conjuncture.  The Reduction of that Island would again open those resources for supplies of Salt to the continent, the Obstruction of which has been severely felt by the Inhabitants of this state in particular, who, being not well furnished with Vessels of their own have been obliged to depend on the fortuitous Arrival of Bermudians, driven hither by necessity or allowed by the advantages of Commerce to brave even the Horrors of a prison ship, which many of them have fatally experienced—A Capitulation nearly similar to that of Grenada would answer this End.  The natives would joyfully embrace such a neutrality as that Capitulation sanctioned to the Inhabitants of that Island.  The Result would be that every port in America would be filled with their Vessels laden with that useful commodity, and the Inhabitants no longer subject to the extortions of Harpies who prey on the vitals of this Countrymen in Distress.I should presume that a fifty Gun ship and three or four Frigates with a few Land Forces would accomplish this End in less than three Days, there being no Garrison in the place except three or four hundred Invalids, and the Inhabitants too well disposed to shake off the Tyranny of Britain to make any Opposition to the Allies of America.
                  If what I have said has any weight with your Excellency I would beg leave to suggest some few matters which might be necessary for forming the plan—There is at this time in Williamsburg a Gentleman of Character who is a native, and able and experienced navigator, perfectly acquainted with the Coast, who would embrace the Opportunity of going thither as a pilot, with Alacrity.
                  Enclosed is a paper communicated to me about three months ago by a Gentleman in the American service then just returned from Captivity in Charlestown.  I beg leave to submit it to your perusal; and if it should appear to you to contain anything worthy your attention, I am perswaded the writer will think his Time happily employed.  I have the honor to be with the most exalted Esteem and Respect, Your Excellency’s Most obedt & most hble servt
                  
                     S.G. Tucker
                  
               